Dear Mr. Wiles:
Please be advised that we are issuing this opinion in order to supplement previous Attorney General Opinion 02-443. In our previous opinion, we concluded that pursuant to La.R.S. 42:63(D), one may not hold the elected position of constable and at the same time hold the appointive office of deputy on a full-time basis. We now supplement this previous opinion to state an exception to this conclusion.
In 2001, the Louisiana Legislature passed an exception to La.R.S.42:63. Specifically, Louisiana R.S. 42:66(L)(2)(a) states:
  Nothing in this Part shall be construed to prohibit a deputy sheriff from holding the office of part-time constable of a justice of the peace court whose jurisdiction has a population of fifteen thousand or fewer persons according to the 1990 federal decennial census, or from holding the office of part-time constable or part-time marshal of a city court in a municipality with a population of ten thousand or fewer persons according to the 1990 federal decennial census, provided such person held both the office of deputy sheriff and the office of constable or marshal prior to January 1, 1997.
  Therefore, one may hold both the elected position of constable and the appointive position of deputy sheriff only if both positions were held prior to January 1, 1997 and the jurisdictional population requirements of La.R.S. 42:66(L)(2)(a) are met.
I hope this supplemental opinion has been helpful. If you have any further questions, please do not hesitate to contact our office.
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             ____________________ VIRGINIA L. COREIL Assistant Attorney General
RPI/VLC/crt
DATE RELEASED: January 22, 2003
cc: Constable R.K. Beebe